DETAILED ACTION
1.	Claims 1-6 of U.S. Application 16/919295 filed on July 2, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on July 2, 2020 and June 16, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 15, “on the first end side” should be -- on a first end side --.
Claim 2, line 2, “the rotating electric machine side” should be -- a rotating electric machine side --.
Claim 3, line 3, “the second end side” should be -- a second end side --.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

7.	Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al (Tominaga) (U.S. PGPub No. 20050167183) in view of Matsuo (U.S. PGPub No. 20130278090).
Regarding claim 1, Tominaga teaches (see figs. 2, 3 and 5 below) a drive unit (title, Abstract) comprising: 
a rotating electric machine (30) having a rotation axis extending in a horizontal direction (¶ 24; ¶ 29; ¶ 39); 
5a rotating electric machine case (see annotated fig. 2 below) including a rotating electric machine accommodation portion for accommodating the rotating electric machine (30) (fig. 2; ¶ 24 to ¶ 27); and 
a power conversion device (60) electrically connected to the rotating electric machine and configured to convert electric power supplied to the rotating electric machine (¶ 24 to ¶ 33), 
wherein: 10the power conversion device (60) is arranged on one side of the rotating electric machine (30) in an orthogonal direction orthogonal to both the rotation axis direction (see annotated fig. 3 below) and an up-down direction (see annotated fig. 3 below) (¶ 24 to ¶ 33); 
the power conversion device (60) includes a first end (see annotated fig. 3 below) and a second end (see annotated fig. 3 below) in the rotation axis direction, and a first connector (67) to which a first electric power line through which electric power 15supplied to the rotating electric machine is connected (¶ 24 to ¶ 33); and


    PNG
    media_image1.png
    552
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    610
    media_image3.png
    Greyscale

Tominaga does not explicitly teach a power conversion device electrically connected to the rotating electric machine and configured to convert electric power supplied from the rotating electric machine, and a first connector to which electric power supplied from the rotating electric machine flow are connected.
However, Matsuo teaches (see figs. 1 and 2 below) a power conversion device (2) electrically connected to the rotating electric machine (3) and configured to convert electric power supplied from the rotating electric machine (3), and a first connector (21) to which electric power supplied from the rotating electric machine (3) flow are connected (¶ 38; ¶ 40 to ¶ 42; ¶ 54) in order to improve efficiency (Matsuo, ¶ 38).

    PNG
    media_image4.png
    425
    690
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    570
    683
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tominaga and provide a power conversion device electrically connected to the rotating electric machine and configured to convert electric power supplied from the rotating electric machine, and a first connector to which electric power supplied from the rotating electric machine flow are connected as taught by Matsuo in order to improve efficiency (Matsuo, ¶ 38).
Regarding claim 2/1, Tominaga in view of Matsuo teaches the device of claim 1 but does not explicitly teach the first connector is arranged closer to the rotating electric 
However, Matsuo teaches (see fig. 4 below) the first connector (21) is arranged closer to the rotating electric machine side (see annotated fig. 4 below) than an end of the power conversion device (2) (see annotated fig. 4 below), which is the end on a side opposite to the rotating electric 25machine case (20, 40), in the orthogonal direction (¶ 53; ¶ 54; ¶ 63) in order to provide a compact device with high cooling performance (Matsuo, ¶ 4).

    PNG
    media_image6.png
    540
    854
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tominaga 
Regarding claim 6/1, Tominaga in view of Matsuo teaches the device of claim 1 but does not explicitly teach the drive unit is connected to a cooling liquid introduction pipe for introducing a cooling liquid to the drive unit and a cooling liquid discharge pipe for discharging the cooling liquid from the drive unit; and a cooling liquid introduction pipe connecting portion to which the cooling liquid introduction pipe connects and a cooling liquid discharge pipe connecting portion to which the 20cooling liquid discharge pipe connects are arranged on the second end side in the rotation axis direction.
However, Matsuo teaches (see fig. 2 above and fig. 7 below) the drive unit (1) is connected to a cooling liquid introduction pipe (55) for introducing a cooling liquid to the drive unit (1) and a cooling liquid discharge pipe (57) for discharging the cooling liquid from the drive unit (1); and a cooling liquid introduction pipe connecting portion (see annotated fig. 7 below) to which the cooling liquid introduction pipe (55) connects and a cooling liquid discharge pipe connecting portion (see annotated fig. 7 below) to which the 20cooling liquid discharge pipe (57) connects are arranged on the second end side in the rotation axis direction (¶ 67; ¶ 70 to ¶ 72; ¶ 97) in order to improve cooling efficiency (Matsuo, ¶ 4; ¶ 76 to ¶ 78).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tominaga .


    PNG
    media_image7.png
    641
    795
    media_image7.png
    Greyscale


Allowable Subject Matter
8.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:

Claims 4 and 5 would be allowed due to their dependency on claim 3.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Skalski (U.S. PGPub No. 20180304835) teaches an electrified vehicle includes a first electrical component, a second electrical component, and a terminal block assembly adapted to electrically couple the first electric component to the second electrical component. The terminal block assembly includes a housing, a bus bar, and a first seal adapted to seal the second electrical component from a wet environment of the first electrical component.
Nagao (U.S. PGPub No. 20160126808) teaches a driving device according to one aspect of the present disclosure includes: a motor including a winding wire; a first cooler configured to cool the motor; and a power converter coupled to the motor. The 
Watanabe (U.S. Patent No. 8929079) teaches an electronic control device comprises a circuit board having a heat generating part mounted thereon; a case for installing therein the circuit board, the case having a heat receiving portion that is in contact with the heat generating part; at least two first fixing units that are constructed and arranged to fix a peripheral portion of the circuit board to the case; and at least one second fixing unit that is arranged to fix a given area of the circuit board to the case while pressing the given area against the heat receiving portion through the heat generating part, the given area being an area where the heat generating part is placed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ALEXANDER A SINGH/Examiner, Art Unit 2834